DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive because the cited prior arts, in the previous Office Action, disclose the argue limitation.
On page 6-7, the Applicant argues, “The Office states that Zhou doesn't explicitly disclose ascertaining (104), by means of a correlation observer (CO), at least one correlation value (CC) for a plurality of communication paths (P1, P2) between the first network device (100; UE; BU) and the second network device (200; BU; UE), a plurality of egress data streams (es 1, es2) in dependence on the at least one correlation value (CC). The Office asserts that paragraphs [0095], [0099], [0101]-[0103], and [0108]-[0114] of Fonseca De Oliveira teach the above cited subject matter. See Office action, page 4. Applicant respectfully disagrees. Fonseca De Oliveira teaches monitoring the quality and condition of network paths in order to distribute digital video packets along the path with the best condition; if a path is in bad condition, the video packets are discarded. Fonseca De Oliveira states that a scheduler module monitors the condition of each network path based on the received paths' metrics and the contents of each video packet. The metrics of each path are based on delay and the number of lost packets for each video packet transmission. Upon analysis of these metrics, a current condition of the path is assigned to each network path. See Fonseca De Oliveira, paras. [0095] and [0099]. Fonseca De Oliveira also states that the metrics are used to estimate the capacity of each path to deliver 
In contrast, the claimed determined feature is used to determine a correlation value between multiple paths to divide transmitted data or duplicate transmitted data among paths with the same correlation value. With due respect, the Office, in essence, gives no meaning to the term "correlation." While limitations from the specification cannot be read into the claims, the claims are not read in a vacuum. They must be interpreted in light of the specification as it would be understood by someone of ordinary skill in the art. A correlation is a relationship between two or more things and, in the case of the claimed subject matter, communication paths. A correlation is not just a value of latency. 
The claims recite, among, other things, ascertaining at least one correlation value for a plurality of communication paths between the first network device and the second network device, wherein each of the plurality of communication paths comprises a different one of a plurality of physical channels; 
determining, by means of a multi-connectivity controller, a plurality of egress data streams in dependence on the at least one correlation value and in dependence on the ingress data stream; and 

Fonseca De Oliveira fails to teach ascertaining a correlation value, via a correlation observer, for a plurality of communication paths between a first network device and a second network device. Fonseca De Oliveira teaches determining a latency value of a communication path and simply labelling the path based on its latency value and sending information along the best path (i.e., the one with the lowest latency). See Fonseca De Oliveira, paras. [0095] and [0099]. Simply determining a quality of service of a communication path is not the same as determining a correlation between communication paths. In addition, the claims recite determining a plurality of egress data streams dependent on the correlation value. Fonseca De Oliveira teaches that packet data or egress data is strictly dependent on the individual communication path's latency, not on a correlation value between paths. See Fonseca De Oliveira, paras. [0095] and [0101]-[0103]. Assessing the latency (or similar metric) of network paths in order to transmit a greater number of video packets on the best path is not the same as ascertaining a correlation value between multiple network paths and based on the correlation value, determining a plurality of egress data streams, and transmitting similar egress data via each of the correlated network paths. Fonseca De Oliveira therefore fails to anticipate or render obvious the subject matter of independent claim 1. Fonseca De Oliveira also fails to cure the deficiencies of Zhou. Independent claim 1 is therefore allowable. Independent claim 9 recites similar subject matter and is therefore allowable for at least the ”
The Examiner respectfully disagrees with the above argument. Fonseca clearly discloses at least one quality of service (such as delay, throughput, jitter, packet loss rate and so on) value is calculated for the plurality of paths between two nodes (paragraph [0095]; [0099]; [0101]-[0103]-[0114]; and etc.). These calculated delay, throughput, jitter, packet loss rate and so on values for the plurality of paths are correlation values. The reason is that these values are calculated to determine the association between the plurality of paths so that data can be transmitted simultaneously through the plurality of paths with the same quality of service value (e.g. paragraph [0087]-[0088]). In fact, this is the reason why the plurality of paths are needed to be classified based on the calculated values as good, mild, and bad condition (paragraph [0101]-[0114]; [0015]-[0016]).
Therefore, the claimed invention is not patentable, and the above argument is not persuasive in view of the cited prior arts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO 2021/089136 A1) in view of Fonseca De Oliveira et al. (US 2020/0112472 A1), and further in view of Pegrum et al. (US 8,144,711 B1).
Regarding claim 1, Zhou discloses a method for operating a first network device (402) of a communications network (figs. 4A-4C, 5, 7-9), the method comprises: ascertaining, by means of an ingress interface (432), an ingress data stream comprising payload data to be transmitted towards a second network device (404) (figs. 4A-4C; paragraph [0079]-[0082]; [0084]-[0085]; [0087]-[0093], illustrating the incoming data stream includes payload data to be to transmitted to the receiving device or target communication device), wherein each of the plurality of communication paths comprises a different one of a plurality of physical channels (figs. 4B-4C, illustrating plurality of paths including respective links or channels); determining, by means of a multi-connectivity controller, a plurality of egress data streams (410-414a and 410-414b) in dependence on the ingress data stream (figs. 4B-4C; paragraph [0088]-[0092], explaining the outputting or egress data streams in responses and/or based and depending on the incoming or ingress data stream); and wherein each egress data stream is associated with a different one of the plurality of paths (figs. 4B-4C; paragraph [0006]-[0007]; [[0010]; [0017]-
Zhou doesn’t explicitly disclose ascertaining, by means of a correlation observer, at least one correlation value for a plurality of communication paths between the first network device and the second network device, the egress data stream is in dependence on the at least one correlation value; transmitting, via a respective one of a plurality of egress queues, the plurality of egress data streams.
Fonseca De Oliveira teaches ascertaining, by means of a correlation observer, at least one correlation value for a plurality of communication paths between the first network device and the second network device, the egress data stream is in dependence on the at least one correlation value (paragraph [0095]; [0099]; [0101]-[0103]; [0108]-[0114]).
Fonseca De Oliveira doesn’t teach transmitting, via a respective one of a plurality of egress queues, the plurality of egress data streams.
Pegrum transmitting, via a respective one of a plurality of egress queues, the plurality of egress data streams  (col. 2, lines 14-17; col. 15, line 60-col. 16, line 58; col. 17, line 57-col. 18, line 14; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ascertaining, by means of a correlation observer, at least one correlation value for a plurality of communication paths between the first network device and the second network device, the egress data stream is in dependence on the at least one correlation value; transmitting, via a respective one of a plurality of egress queues, the plurality of egress data streamsas taught by Fonseca De Oliveira and Pegrum into Zhou in order to improve quality of service and cost, and to reduce congestion.
Regarding claim 2, Zhou discloses wherein the determination of the plurality of egress data streams comprises: selecting (402), by means of the multi-connectivity controller, dividing or duplicating the payload data, wherein the dividing comprises a determination of mutually different segments of the payload data, wherein the mutually different segments are distributed between the plurality of egress streams, wherein the duplicating comprises a determination of duplicate segments of the payload data, wherein the duplicate segments are fed into each one of the plurality of egress data streams (paragraph [0020]-[0022]; [0067]-[0068]; [0084]-[0085]; [0090]-[0092]; [0118]; [0122]-[-123]; [0137], [0140]; and etc.). 
Regarding claim 3, Zhou discloses wherein the determination of the plurality of egress data streams comprises: selecting the division of payload data (paragraph [0020]-[0022]; [0067]-[0068]; [0084]-[0085]; [0090]-[0092]; [0118]; [0122]-[-123]; [0137], [0140]; and etc.).
Zhou doesn’t explicitly disclose selection of the dividing is if the correlation value indicates that the plurality of communication paths are correlated. 
Fonseca De Oliveira teaches selection of the dividing is if the correlation value indicates that the plurality of communication paths are correlated (paragraph [0101]; [0122]; [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use selection of the dividing is if the correlation value  indicates that the plurality of communication paths  are correlated as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 4, Zhou discloses wherein the determination of the plurality of egress data streams comprises: selecting the duplication of payload data (paragraph [0020]-[0022]; [0067]-[0068]; [0084]-[0085]; [0090]-[0092]; [0118]; [0122]-[-123]; [0137], [0140]; and etc.)

Fonseca De Oliveira teaches the selection of duplication is if the correlation value indicates that the plurality of communication paths are uncorrelated (paragraph [0120]-[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the selection of duplication is if the correlation value  indicates that the plurality of communication paths are uncorrelated as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 5, Zhou discloses wherein the method comprises: ascertaining a QoS-requirement for the payload data; and determining the plurality of egress data streams (es1, es2) in dependence on the QoS-requirement (paragraph [0007]; [0060]; [0092]; [0135]; [0140]; [0142]). 
Regarding claim 6, Zhou discloses the plurality of physical channels. However, Zhou doesn’t disclose the at least one correlation indicator is determined based on latency measurements for the plurality of physical channels. 
Fonseca De Oliveira teaches the at least one correlation indicator is determined based on latency measurements for the plurality of physical channels (paragraph [0024]; [0087]; [0095]-[0096]; [0102]; [0105]-[0113]; [0125]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the at least one correlation indicator is determined based on latency measurements for the plurality of physical channels as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 7, Zhou discloses wherein the method comprises: ascertaining a QoS-requirement for the payload data; and determining and applying, by means of the multi-connectivity controller, at least one configuration parameter for each communication path in dependence on the QoS-requirement (paragraph [0007]; [0060]; [0092]; [0135]; [0140]; [0142]). 
Zhou doesn’t explicitly disclose the determining is in dependence on the correlation value in addition to in dependence on the QoS-requirement.
Fonseca De Oliveira teaches the determining is in dependence on the correlation value (paragraph [0024]; [0087]; [0095]-[0096]; [0102]; [0105]-[0113]; [0125]; and so on) in addition to in dependence on the QoS-requirement (paragraph [0021]; [0025]; [0091]-[0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the determining is in dependence on the correlation value in addition to in dependence on the QoS-requirement as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 8, Zhou discloses wherein the method comprises: determining a QoS fulfillment indicator in dependence on a/the QoS-requirement, wherein the QoS fulfillment indicator indicates whether the available communication paths (P1, P2) are capable to fulfill the QoS-requirement (paragraph [0007]; [0060]; [0092]; [0135]; [0140]; [0142]). 
Zhou doesn’t explicitly disclose the determining is in dependence on the correlation value in addition to in dependence on the QoS-requirement.
Fonseca De Oliveira teaches the determining is in dependence on the correlation value (paragraph [0024]; [0087]; [0095]-[0096]; [0102]; [0105]-[0113]; [0125]; and so on) in addition to in dependence on the QoS-requirement (paragraph [0021]; [0025]; [0091]-[0092]).

Regarding claim 9, the claim includes features identical to the subject matter mentioned in the rejection to claim. The claim is a mere reformulation of claim 1 in order to define the corresponding a first network device, and the rejection to claim 1 is applied hereto.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461